Exhibit 10.2

 

UTSTARCOM, INC.

 

May 3, 2010

 

Re:          Kenneth Luk Resignation

 

Dear Mr. Luk:

 

This letter confirms our agreement that you are hereby voluntarily resigning
effective as of the date immediately following the filing by UTStarcom, Inc.
(the “Company”), with the United States Securities and Exchange Commission of
its quarterly report on Form 10-Q for the quarterly period ended March 31, 2010,
(the “Effective Date”) from all of your service positions with the Company
including, but not limited to: Senior Vice President, Chief Financial Officer,
and employee.

 

You acknowledge and understand that your voluntary resignation is neither a
termination without Cause (as defined in the Company’s Amended and Restated
Executive Involuntary Termination Severance Pay Plan (the “Plan”) and as
referenced in your offer letter with the Company dated November 15, 2009 (the
“Offer Letter”)) nor a termination for Good Reason (as defined in the Plan and
referenced in the Offer Letter).

 

However, in consideration of your execution, on or following the Effective Date
and on or prior to June 30, 2010, of the attached separation agreement and
release (the “Separation Agreement”), without revocation, and subject to your
continued employment, full business efforts and fulfillment of your duties to
the Company through the Effective Date, including assisting with, and signing
all required certifications related to, the Company’s filing of the Form 10-Q
for the quarterly period ended March 31, 2010, the Company agrees to provide you
the following severance: (i) a lump-sum cash severance payment of $91,500 plus
the prorated amount of your base salary from the Effective Date through June 17,
2010, less applicable tax withholding; (ii) your retention of the sign-on bonus
that you otherwise would have been required to reimburse in full to the Company
pursuant to the terms of the Offer Letter; and (iii) accelerated vesting of
50,000 shares of your initial restricted stock award covering shares of the
Company’s common stock, each as further described in the Separation Agreement. 
You acknowledge that you are not entitled to any other benefits from the Company
as a result of your resignation other than the foregoing consideration and your
accrued but unused annual leave (if any) as required by applicable law and any
accrued but unpaid base salary as of the Effective Date.

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

UTStarcom, Inc.

 

 

 

 

 

 

 

 

/s/ PETER BLACKMORE

 

/s/ KENNETH LUK

Peter Blackmore

 

Kenneth Luk

Chief Executive Officer and President

 

 

 

--------------------------------------------------------------------------------